Case 19-50895   Doc 8   Filed 05/15/19   Entered 05/15/19 10:18:32   Desc Main
                           Document      Page 1 of 6
Case 19-50895   Doc 8   Filed 05/15/19   Entered 05/15/19 10:18:32   Desc Main
                           Document      Page 2 of 6
Case 19-50895   Doc 8   Filed 05/15/19   Entered 05/15/19 10:18:32   Desc Main
                           Document      Page 3 of 6
Case 19-50895   Doc 8   Filed 05/15/19   Entered 05/15/19 10:18:32   Desc Main
                           Document      Page 4 of 6
Case 19-50895   Doc 8   Filed 05/15/19   Entered 05/15/19 10:18:32   Desc Main
                           Document      Page 5 of 6
Case 19-50895   Doc 8   Filed 05/15/19   Entered 05/15/19 10:18:32   Desc Main
                           Document      Page 6 of 6
